MEMORANDUM OPINION








 
 
 
 
 
 
 
 
MEMORANDUM OPINION
 
 
Nos. 04-07-00810-CR, 04-07-00811-CR,
04-07-00812-CR and 04-07-00813-CR
 
Jesse BENAVIDES,
Appellant
 
v.
 
The STATE of Texas,
Appellee
 
From the 187th Judicial
District Court, Bexar County, Texas
Trial Court Nos. 2006-CR-9228,
2006-CR-9229, 2006-CR-9230 and 2006-CR-9231
Honorable Raymond
Angelini, Judge Presiding
 
PER CURIAM
 
Sitting:            Alma L. López,
Chief Justice
                        Rebecca
Simmons, Justice
                        Steven C. Hilbig, Justice
 
Delivered and
Filed:   April 23, 2008
 
DISMISSED
 
Appellant has filed a motion to dismiss these appeals by withdrawing his notices of appeal.  The
motion is granted and these appeals are dismissed.  See Tex. R. App. P. 42.2(a).
 
PER CURIAM
 
Do Not Publish